Exhibit 10.41

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into this March day of 17, 2006, by and between
JohnsonDiversey, Inc., a Delaware corporation (“JDI”), and Edward F. Lonergan
(“Employee”).

In consideration of the mutual promises and agreements set forth below, and
intending to be legally bound, the parties agree as follows:

ARTICLE I

Employment

1.1 Position and Responsibilities. During the period of this Agreement and
subject to the terms and conditions hereof, JDI shall employ Employee, and
Employee shall serve, as President and Chief Executive Officer of JDI and
Employee shall have such management authority and responsibilities as are
customary for a President and Chief Executive Officer and such other
responsibilities commensurate with such position as may be assigned to Employee
from time to time by the Chairman.

1.2 Place of Employment. Employee’s initial principal place of employment shall
be 8310 16th Street, Sturtevant, Wisconsin.

1.3 Duties. During the Period of Employment, Employee shall devote substantially
all of Employee’s business time, attention and skill to the business and affairs
of the Company and its subsidiaries, except, so long as such activities do not
unreasonably interfere with the business of the Company or diminish the
Employee’s obligations under the Agreement, that Employee may (i) participate in
the affairs of any governmental, educational or other charitable institution, or
engage in professional speaking and writing activities, or (ii) serve as a
member of the board of directors of other corporations, and in either case, the
Employee shall be entitled to retain all fees, royalties and other compensation
derived from such activities in addition to the compensation and other benefits
payable to him under this Agreement; and provided further, that the Employee may
invest Employee’s personal or family funds in any form or manner he may choose
that will not require any services on Employee’s part in the operation of or the
affairs of the entities in which such investments are made, which services are
inconsistent with this Paragraph. The Employee will perform faithfully his
duties and responsibilities hereunder.



--------------------------------------------------------------------------------

ARTICLE II

Term and Termination

2.1 Term. Employee’s employment under this Agreement shall commence on
February 1 2006, shall be at will, and may be terminated by formal or informal
action of the Chairman or the Employee at any time for any reason not prohibited
by law.

2.2 Resignation or Termination for Cause. If Employee should resign Employee’s
employment without Good Reason (defined below), or if the Chairman should
terminate Employee’s employment for Cause (defined below), Employee shall not be
entitled to any compensation or remuneration other than all earned and unpaid
salary, unused vacation, unreimbursed business expenses, and such amounts and
benefits as Employee is eligible to receive under JDI’s then prevailing policies
and benefit plans and as prescribed by law. “Good Reason” means JDI’s material
breach of any provision of this Agreement. “Cause” means termination for any of
the following reasons:

(a) Material breach of this Agreement.

(b) Material failure to perform within the provisions of “This We Believe.”

(c) Gross misconduct, or willful violation of the law in the performance of
duties under this Agreement.

(d) Willful failure or refusal to follow reasonable, explicit, and lawful
instructions or directions from the Chairman concerning the operation of JDI’s
business.

(e) Conviction of a felony.

(f) Theft or misappropriation of funds or property of JDI, or commission of any
material act of dishonesty involving JDI, its employees, or business.

(g) Breach of the fiduciary duty owed to JDI as an officer of JDI.

(h) Material breach of any duty or obligation under the agreements attached as
Addenda A and B to this Agreement (following notice and a reasonable opportunity
to cure).

2.3 Retirement, Death, Disability or Termination without Cause.

(a) Employee’s employment shall terminate automatically and immediately upon
Employee’s Retirement or Death.

(b) Upon the Chairman’s written determination that Employee is unable, due to a
disability, to continue carrying out the duties and responsibilities of
Employee’s position, Employee’s officer status will be terminated, and
Employee’s employment will continue pursuant to the JDI’s

 

2



--------------------------------------------------------------------------------

applicable policies and benefits related to disabled employees. For purposes of
this Agreement, “disability” means the inability of the Employee, due to a
physical or mental impairment, for 120 consecutive days to perform the essential
duties and functions contemplated by this Agreement with or without reasonable
accommodation. A determination of disability shall be made by an independent
physician selected by the Chairman who is satisfactory to the Employee, and
Employee shall cooperate with the efforts to make such determination. Notice of
determination of disability shall be provided by the Chairman in writing to
Employee stating the facts and reasons for such determination. Any such
determination shall be conclusive and binding on the parties. Nothing in this
section, however, shall be deemed to alter JDI’s duty to reasonably accommodate,
if possible, any disability of Employee. Any determination of disability under
this Section is not intended to affect any benefits to which employee may be
entitled under any long term disability insurance policy provided by JDI or
Employee with respect to Employee, which benefits shall be governed solely by
the terms of any such insurance policy.

(c) If Employee’s employment is terminated as a result of Death, JDI shall pay
to Employee’s estate, in addition to all earned and unpaid salary, unused
vacation, unreimbursed business expenses, and any other compensation and
benefits provided by JDI policies and benefit plans then in effect, (1) a
prorated performance bonus for the fiscal year in which the termination occurs,
as described in Section 3.2, which shall be payable at the time and in the
manner in which JDI normally pays such bonuses; and (2) reimbursement of
expenses to which Employee is entitled under Section 3.6.

(d) If Employee’s employment is terminated as a result of Termination without
Cause or Resignation with Good Reason, and so long as Employee complies with all
provisions of the Agreement to Respect Proprietary Rights and Noncompete and
Code of Ethics, attached as Addenda A and B, respectively, JDI shall, in
addition to paying Employee all earned and unpaid salary, unused vacation,
unreimbursed business expenses, and any other compensation and benefits due him
under JDI policies and benefit plans then in effect, (1) continue to pay
Employee his base salary for and during the two-year period beginning on the day
immediately following the date of such termination (“Salary Continuation
Period”); (2) pay Employee a prorated performance bonus for the period worked
during the fiscal year in which the termination occurs, as described in
Section 3.2; and (3) pay Employee a performance bonus at the target level
(currently 100% of Base Salary) for each year during the Salary Continuation
Period.

ARTICLE III

Compensation

3.1 Base Salary. Pursuant to Company policy, Employee’s compensation will be
administered as a Tier 1. The Company shall pay Employee an initial base salary

 

3



--------------------------------------------------------------------------------

of $700,000 (“Base Salary”). Such Base Salary shall be payable according to the
customary payroll practices of the Company. Beginning in April 2007, Employee
shall be considered for an increase in Base Salary effective on the payroll date
nearest April 1 of each contract year.

3.2 Performance Bonus. Employee shall be eligible to receive, at the discretion
of the Board of Directors Compensation Committee, a Performance Bonus in
accordance with the terms of the Performance Bonus Opportunity Plan. The
Employee’s target bonus is 100% of the base salary as of the last day of the
fiscal year. Depending on achievement of objectives, this amount can range
between 0% and 200% of the target. The Performance Bonuses are paid after
approval by the Board of Directors Compensation Committee of the Company.

3.3 Profit Hunt Special Incentive. Employee will be eligible to receive a Profit
Hunt special incentive for fiscal years 2006 and 2007. The bonus target will be
$300,000 per year and will be paid in accordance with the metrics set by the
Board of Directors.

3.4 Long Term Incentive Plan. Employee will participate in the new
JohnsonDiversey Long Term Incentive Plan (LTIP), and will have a target grant
value of $2,000,000 per year.

3.5 Deferred Compensation Plan. Employee shall be eligible to participate in the
Company’s Deferred Compensation Plan.

3.6 Flexible Spending Account. Employee shall be entitled to an annual Flexible
Spending Account of $17,500 to be used for annual country club dues, financial
planning, tax advice/preparation, estate planning, legal fees associated with
estate and/or property matters, automobile lease, automobile payments (monthly
payments only), and health club membership.

3.7 Benefits. Employee shall be entitled to participate in all benefit programs
which JDI from time to time may make available to other executive level
employees in the Employee’s assigned country for benefit purposes. Employee
shall have no vested rights in any such programs except as expressly provided
under the terms thereof. JDI expressly reserves the right in its sole discretion
to terminate or modify any such programs at any time and from time to time.

3.8 Signing Bonus. JDI shall pay Employee a signing bonus in the amount of
$300,000, less applicable taxes, to be paid on JDI’s first regularly scheduled
payday occurring at least 7 calendar days after the date of this Agreement.

3.9 Expenses. JDI shall reimburse Employee for all reasonable and necessary
business expenses he incurs in the course of performing his duties under this
Agreement, provided he submits proper substantiation and an itemized account of
such expenses in accordance with JDI’s expense reimbursement policies and
procedures as may be in effect from time to time.

 

4



--------------------------------------------------------------------------------

3.10. Relocation. JDI shall provide relocation assistance to Employee, including
new home purchase assistance; transportation of household and storage goods from
Boston, Massachusetts, and Cincinnati, Ohio, respectively; ninety days of
household storage; transit insurance; sixty days of temporary living
(accommodations, meals and transportation for Employee and his family); one-time
relocation allowance of $12,000 grossed up; tax counseling up to $500; Home
Connections discounted products and services; Concierge Service; and tax
assistance. Employee’s former employer is providing shipment of household goods
from Switzerland to Boston, including insurance, and air transportation from
Switzerland to the United States for Employee and his family.

3.11 Vacation. During the Term, Employee shall be entitled to five (5) weeks of
paid vacation each year and to paid holidays given by JDI to its employees
generally, including the time between the Christmas and New Years holidays.
Vacation days accrued in any calendar year and not used on or before
December 31st of such year may be carried into the subsequent year.

3.12 Company Resorts. Employee and his immediate family may, at JDI’s cost, make
personal use of JDI’s condominium in Aspen, Colorado, the villa in St. Jean Cap
Ferrat, France, and the Lighthouse Resort in Fence Lake, Wisconsin, in
accordance with the guidelines for use of each resort.

ARTICLE IV

Miscellaneous

4.1 Entire Agreement. This Agreement and the letter from S. Curtis Johnson to
Edward F. Lonergan dated December 21, 2005 (“Offer Letter”), which is
incorporated herein by reference, together set forth the entire agreement
between the parties relating to the subject matter hereof and supersede all
prior agreements between the parties relating to the subject matter hereof.

4.2 Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement shall not be deemed a waiver by said party of any other or
subsequent breach.

4.3 Assignment. This Agreement shall not be assignable by JDI without the
written consent of Employee; provided, however, that if JDI shall merge or
consolidate with or into, transfer substantially all of its assets, including
goodwill, to another corporation or other form of business organization, this
Agreement shall be binding upon and shall inure to the benefit of the successor
corporation in such merger, consolidation or transfer. Employee may not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the written consent of JDI.

 

5



--------------------------------------------------------------------------------

4.4 Disputes. Any dispute or controversy arising from or relating to this
Agreement shall be submitted to and decided by binding arbitration in the State
of Wisconsin, USA, before the American Arbitration Association in accordance
with its National Rules for the Resolution of Employment Disputes. The
arbitrator shall have full authority to award damages and other remedies as may
be permitted under applicable law and, as the law permits, award costs and
attorneys’ fees. Judgment upon such award may be entered in any state or federal
court of competent jurisdiction. At the request of either JDI or Employee,
arbitration proceedings will be conducted in the utmost secrecy; in such case,
all documents, testimony and records shall be received, heard and maintained by
the arbitrator(s) in secrecy, available for inspection only by JDI or by the
Employee and by their respective attorneys and experts who shall agree, in
advance and in writing, to receive all such information in confidence and to
maintain such information in secrecy until such information shall be generally
known. JDI shall pay 100% of all costs related to any such arbitration,
including without limitation AAA administrative fees, arbitrator compensation
and expenses, and costs of witnesses called by the arbitrator (“Arbitration
Costs”), other than the Employee’s legal expenses. Upon the conclusion of the
arbitration hearing and based upon evidence presented during that hearing, the
arbitrator have the right to require that, in addition to the foregoing, JDI
shall reimburse the Employee for his legal fees or that the Employee reimburse
JDI for up to 50% of the Arbitration Costs. In no event shall the Employee be
required to reimburse JDI prohibitive costs that would effectively deny Employee
a forum to vindicate his rights. Except to the extent set forth above and unless
otherwise ordered by the Arbitrator under applicable law, each party shall bear
his or its own expenses, such as attorneys’ fees, costs, and expert witness
fees.

4.5 Limitation on Claims. Any claim or controversy otherwise arbitrable
hereunder shall be deemed waived, and no such claim or controversy shall be made
or raised, unless a request for arbitration thereof has been given to the other
party in writing as provided in Paragraph 4.6 below not later than one year
after the termination of this Agreement.

4.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), when delivered by telecopy or facsimile, by overnight courier, or
seven days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

If to Employee:

   Edward F. Lonergan    c/o JohnsonDiversey, Inc.    8310 16th Street    P. O.
Box 902    Sturtevant, WI 53177-0902

 

6



--------------------------------------------------------------------------------

If to JDI:

   JoAnne Brandes    Executive Vice President, Chief Administrative Officer,   
General Counsel & Secretary    JohnsonDiversey, Inc.    8310 16th Street – MS
510    P. O. Box 902    Sturtevant, WI 53177-0902

or to such other address as such party shall have designated by written notice
so given to each other party.

4.7 Amendment. This Agreement may be modified only in writing, signed by a duly
authorized representative of JDI and Employee. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto.

4.8 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, then such invalidity or unenforceability shall have no effect
on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision, shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed therein.

4.9 Incorporation of Terms. The introductory language and recitals set forth
above, and Addenda A and B attached hereto, are incorporated by reference as a
part of this Agreement.

4.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, USA (regardless of
such State’s conflicts of law principles).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

JOHNSONDIVERSEY, INC.

By

 

/s/ JoAnne Brandes

  JoAnne Brandes, Executive Vice   President, Chief Administrative Officer,  
General Counsel and Secretary

/s/ Edward F. Lonergan

Edward F. Lonergan

 

7